                                                                                                Exhibit
10c(36)















AMENDED MANAGEMENT INCENTIVE COMPENSATION PLAN
OF
PROGRESS ENERGY, INC.






Amendment, effective April 1, 2005


--------------------------------------------------------------------------------



Section 22 was amended to read as follows:

22.  
“Retirement”: A Participant’s termination of employment from the Company on or
after attaining (i) age 65 with 5 years of service, (ii) age 55 with 15 years of
service, (iii) 35 years of service, or (iv) age 50 with 5 years of service as of
March 31, 2005, and where the Participant elects during the period beginning
March 15, 2005, and ending April 15, 2005, to retire no later than December 1,
2005, pursuant to the terms of the Voluntary Enhanced Retirement Program (a
“VERP Participant”). Notwithstanding any other provision of the Plan to the
contrary, a VERP Participant may elect on or before December 31, 2005, to (a)
commence payment of the Plan Deferral Account as of (i) April 1, 2006, (ii)
April 1, 2007, or (iii) April 1, 2011 (each a “Payment Commencement Date”) and
(b) provide for the payment of the Plan Deferral Account in the form of (i) a
lump sum or (ii) annual installments over a period extending from two years to
ten years following the Payment Commencement Date. In the event no other payment
election is made by the VERP Participant prior to January 1, 2006, the VERP
Participant shall be deemed to have elected for payment of the Plan Deferral
Account to be made in accordance with the deferral election submitted by the
VERP Participant; provided, that if the VERP Participant is a “key employee” as
defined in Section 416(i) of the Code (but determined without regard to the 50
employee limit on the number of officers treated as key employees), the Payment
Commencement Date shall not be earlier than six months after the date of
Retirement of the VERP Participant (or, if earlier, the date of death of the
Participant). A VERP Participant may not make any election with respect to the
payment of the Plan Deferral Account after December 31, 2005.